Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00200-CV

               ALPHA GREEN DEVELOPMENT INC. and Panhandle Highlands JV,
                                  Appellants

                                                    v.

                               Jorge A. GAMBOA d/b/a RE/MAX Elite,
                                            Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-07951
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 25, 2013

DISMISSED

           The appellants have filed a Notice of Settlement stating all issues on appeal have been fully

settled and compromised and asking this court to dismiss this appeal. We grant the request and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                         PER CURIAM